DETAILED ACTION

The Applicant’s amendment filed on March 10, 2021 was received.  Claims 1, 4, 9 and 12 were amended.  Claim 17 was added.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued December 11, 2021.

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kang et al. and Ikenaga et al. on claims 1-3 and 5-8 are withdrawn because independent claim 1 has been amended.
The claim rejections under 35 U.S.C. 103 as being unpatentable over Lee et al. and Ikenaga et al. on claims 1-2 and 5-8 are withdrawn because independent claim 1 has been amended.
Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2011/0168087) in view of Ikenaga (WO-2015-056537, corresponding US 2016/0237546 cited below).
In regards to claim 1, Lee teaches a unit mask (220, deposition mask) in which a plurality of openings (241, through-holes) are formed, comprising:
a first surface (see lower/bottom surface as shown in fig. 4) and a second surface (see upper/top surface as shown in fig. 4), in which the plurality of openings (241, through-holes) are formed (fig. 4; para. 68);

a pair of short side surfaces connected to the first surface and the second surface, and defining a profile of the deposition mask in a width direction of the deposition mask (fig. 4, para. 68-70);
wherein:
each of the long side surfaces includes a first portion that is recessed inside (see annotated fig. 4 below), the first portion including a first end portion positioned along the first surface (see annotated fig. 4 below), and a second end portion positioned along the second surface and positioned inside the first end portion (see annotated fig. 4 below) (para. 68, 82-85).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 1-first annotated fig. 4

    PNG
    media_image2.png
    384
    599
    media_image2.png
    Greyscale

Figure 2-second annotated fig. 4
Lee does not explicitly teach the plurality of openings (through-hole) includes a first recess formed the first surface, and a second recess formed the second surface and connected to the first recess through a hole connection portion, the first recess includes a wall surface extending from the hole connection portion to the first surface, the second recess includes a wall surface extending from the hole connection portion to the second surface, and a height of the wall surface of the first recess is smaller than a height of the wall surface of the second recess
However, Ikenaga teaches a deposition mask (20) comprising an effective area (22) which provides a plurality of through holes-25 between a first surface-21 and a second surface-21b.  Ikenaga teaches the through holes-25 comprises a first recess-30 with a wall surface-31 (wall surface) and a second recess-35 with a wall surface-36 (wall surface), where a connection portion-41 (hole connection portion) separates the first recess-30 and the second recess-35 (fig. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the through holes-25 of Ikenaga onto the plurality of openings of Lee because Ikenaga teaches it will improve utilization of the deposition material (para. 106)
Lee and Ikenaga as discussed above to teach the recess which provide the first end portion of the first portion of the long side surface and where the plurality of openings/through holes-25 comprises connection portion-41.
 Lee and Ikenaga teaches the first end portion of the first portion of the long side surface is positioned closer to the first surface than the connection portion-41 (hole connection portion) as the connection portion is recessed away from the first surface, as the first end portion of the first portion of the long side surface is adjacent to the first surface versus the connection portion-41 which has the wall surface-36 distance away from the first surface  (Lee -fig. 4, Ikenaga-fig.4-6).
In regards to claim 2, Lee and Ikenaga as discussed above, where Lee teaches the first end portion corresponds to a first connection portion (see corner of annotated fig. 4 below) to which the first surface and the long side surface are connected (see annotated fig. 4 below), the first connection portion being positioned at a same plane with the first surface (see annotated fig. 4 above).
In regards to claim 3, Lee and Ikenaga as discussed above, where Lee teaches the first end portion is positioned outside to a first connection portion (see area of corner of annotated fig. 
In regards to claim 5, Lee and Ikenaga as discussed above, where Lee teaches the first end portion is positioned outside to a first connection portion (see area of corner of annotated fig. 4 below) to which the first surface and the long side surface are connected, the first connection portion being positioned at a same plane with the first surface (see annotated fig. 4 above).
Lee and Ikenaga do not explicitly teach a distance between a first connection portion and the first end portion of the first portion of the long side surface in a plane direction of the first surface is equal to or less than 3.5 m.
However, as the first end portion of the first portion of the long side surface in a plane direction of the first surface is generally claimed, where the first end portion just needs to be near an end of the first portion to be labeled the first end portion.
It would have obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the to provide the dimensions as claimed because it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP2144.04-IV-A).  In addition, it is the position of the examiner that disclosure provides no evidence of criticality with regard to the relative dimensions of the claimed a first connection portion and the first end portion of the first portion of the long side surface in a plane direction of the first surface.
In regards to claim 6, Lee and Ikenaga as discussed above, where Lee teaches first portion is positioned inside a virtual plane or line, the virtual plane or line passing the first end portion and the second end portion (see annotated fig. 4 above).
In regards to claim 7, Lee and Ikenaga as discussed above, where Ikenaga teaches the metal plate of the mask comprises a thickness in the range of 0.020-mm to 0.100mm (para. 124).
In regards to claim 8, Lee and Ikenaga as discussed above, where Lee teaches the second end portion corresponds to a second connection portion to which the second surface and the long side surface are connected, the second connection portion being positioned at a same plane with the second surface (see annotated fig. 4 above).

Response to Arguments
Applicant's arguments filed March 10, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
Applicant respectfully submits that in the present invention, the first surface 20a, 64a is a surface facing the substrate 93, as shown in Figs. 1 and 21 of the present application (reproduced and annotated below).
Claim 1 has been amended hereby to more clearly define these differences, particularly that the first surface of the present invention is a surface facing the substrate. Specifically, and as noted above, rewritten claim 1 also limits the height of the wall surface 31 of the first recess 30 as being smaller than the height of the wall surface 36 of the second recess 35. This clarifies that the first surface 20a, 64a of the present invention is a surface facing the substrate 93, as one skilled in the art would agree. Applicant respectfully submits that Lee simply 

In response to Applicant’s arguments, please consider the following comments:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the first surface 20a, 64a is a surface facing the substrate 93) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Also, the disclosure provides no evidence of criticality with regard to the first surface being the surface facing the substrate.
The claim is silent to the relationship of the claimed surfaces and a substrate.  Also, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684.  The examiner can normally be reached on Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717